DETAILED ACTION
This is the First Office Action on the Merits based on the 16/965,829 application filed on 01/19/2021, and the preliminary amendment filed on 01/19/2021, and which claims as originally filed have been considered in the ensuing action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. ESU 201830110, filed on 01/30/2018.
The claims have priority to 01/30/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.

If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract has more than 150 words. Therefore, the Applicant is required to amend the abstract to be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
adjustable bar in claim 1, lines 1, 5
bar in claim 1, line 2
variable-angle attachment unit in claim 1, lines 3-4, 5
movable double spider in claim 1, line 4
joining angle in claim 1, lines 4-5
two axes of the space in claim 1, line 6
variable-angle attachment unit in claim 2, lines 2
movable double spider in claim 2, line 2
joining angle in claim 2, lines 2-3
bar in claim 2, line 3
two axes of the space in claim 2, line 3
variable-angle attachment unit in claim 3, line 2
plate in claim 3, line 2
wall in claim 3, line 2
bar in claim 3, line 3
bar in claim 4, line 1
securing plate in claim 4, lines 2, 3
connection base in claim 4, line 2
guide in claim 4, line 2
movable double spider in claim 5, lines 1-2
a cardan joint in claim 5, line 2
connection base in claim 5, line 3
pin in claim 5, line 3
articulated joint in claim 5, line 3
first axis of the space in claim 5, line 3
connector in claim 5, lines 4, 5
another pin in claim 5, line 4
another articulated joint in claim 5, line 5
second axis of the space in claim 5, line 5
bar in claim 5, line 6
variable-angle attachment unit in claim 6, line 2
ornamental bellows in claim 6, line 3
bar in claim 7, line 2
bar in claim 8, line 2
two inner tubes in claim 8, lines 2, 5
central outer tube in claim 8, line 3
threaded unit in claim 4, line 4
conical screw in claim 8, line 5
nut in claim 8, line 5
outer tube in claim 8, line 6
variable-angle attachment unit in claim 9, lines 1-2
plate in claim 9, line 2
wall in claim 9, line 2
bar in claim 9, line 3
variable-angle attachment unit in claim 10, lines 1-2
ornamental bellows in claim 10, line 2
variable-angle attachment unit in claim 11, lines 1-2
ornamental bellows in claim 11, line 2
variable-angle attachment unit in claim 12, lines 1-2
ornamental bellows in claim 12, line 2
variable-angle attachment unit in claim 13, lines 1-2
ornamental bellows in claim 13, line 2
bar in claim 14, line 2
bar in claim 15, line 2
bar in claim 16, line 2
bar in claim 17, line 2
bar in claim 18, line 2
Therefore, the limitation above must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.



Claim Objections
Claims 1-18 are objected to because of the following informalities:  
Claim 1, line 1, “bar which, being one of those intended for doing pull ups and made up of a bar” should be corrected to ---bar configured for performing pull ups and comprising---
Claim 1, line 2, “the two ends” should be corrected to ---two ends---
Claim 1, line 3, “said ends” should be corrected to ---both said two ends---
Claim 2, line 1, “both ends” should be corrected to ---the two ends---
Claim 2, line 2, “a movable double spider” should be corrected to --- the movable double spider---
Claim 2, line 3, “two axes” should be corrected to ---the two axes---
Claim 4 lines 3, “envisaged for this purpose in said securing plate” should be deleted.
Claim 5, line 4, “a connector with another pin perpendicular to the first that provides” should be corrected to --- another connector with another pin perpendicular to the pin that provides---
Claim 8, line 5, “the inner tube” should be corrected to ---each of the two inner tubes---
Claim 8, line 6, “the outer tube” should be corrected to ---the central outer tube---
Claims 1-18, all the numeric element should be removed.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The limitation below are interpreted under U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
wall securing means in claim 1, line 2. The specification disclose that the structure of the wall securing means comprise the securing plate, the one Preferably, this independent securing plate is fastened to the wall by means of one or more self-tapping screws with eventually the corresponding wall plugs thereof, a feature which increases the safety of the pull-up bar by supporting more weight if we compare the bar to the bar which is fastened to the wall by pressure”).
means for adjusting the length of the bar in claims 7, 14-18. The specification disclose that the structure of the means for adjusting the length of the bar comprises two inner tubes. (Applicant’s specification, emphasis added, Para [0032] “the means for adjusting the length that the bar (1) according to the invention also has preferably comprise two inner tubes (11), joined at one end to the respective securing ends of the bar, preferably the two variable-angle attachment units (2)”)

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
means of respective threaded units in claim 8. This limitation does not invoke 112f.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “securing same” in line 2. It is unclear what structure or component is referring to the limitation “same”.
Claim 1 recites the limitation “is characterised in that it comprises” in line 3. It is unclear what structure or component is characterized.
1 recites the limitation "the joining angle" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the space" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “a variable-angle attachment unit” in line 2. It is unclear whether this limitation is referring the variable-angle attachment unit in claim 1, lines 3-4 or separating components.
Claim 2 recites the limitation “a movable double spider” in line 2. It is unclear whether this limitation is referring the movable double spider in claim 1, line 4 or separating components.
Claim 3 recites the limitation "the wall" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “can be” in line 2. It is unclear because the specification does not define “can be”, therefore it is unclear what the metes and bounds of the claim limitations are. The Examiner suggests to amend this limitation to ---is configured to be---
Claim 4 recites the limitation "the securing plate" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this limitation is referring to a plate in claim 3, line 2 or separate components. 
Claim 5 recites the limitation “a first axis of space” in line 3.  It is unclear whether this limitation is a part of the “two axes of space” in claim 1, line 6 or separate components.

Claim 5 recites the limitation "this connector" in line 5. It is unclear whether what connector that this limitation is referring to.
Claim 5 recites the limitation "the opposite side" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “it” in line 2. It is unclear what this limitation is referring to.
Claim 7 recites the limitation "the length" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “inner tube” in line 5. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this limitation is referring to the two inner tubes in claim 8, line 2 or separate components.
Claim 8 recites the limitation “outer tube” in line 6. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this limitation is referring to the central outer tube in claim 8, line 3 or separate components.
8 recites the limitation "the respective securing ends" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the opposite end" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the other left-handed" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the wall" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the length" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 15 recites the limitation "the length" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “it” in line 1. It is unclear what this limitation is referring to.
Claim 16 recites the limitation "the length" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “it” in line 1. It is unclear what this limitation is referring to.
Claim 17 recites the limitation "the length" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “it” in line 1. It is unclear what this limitation is referring to.
Claim 18 recites the limitation "the length" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation “it” in line 1. It is unclear what this limitation is referring to.
Claims 6, 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency on claim 1, which is rejected under 35 U.S.C.112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
s 2-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
“a movable double spider that allows the joining angle between said variable-angle attachment unit and the bar itself to be changed and fixed in two axes of the space” (claim 1).
Reference Hunt et al (US 20120129658 A1) teaches an adjustable exercise bar having two mounting plates at each end of the adjustable exercise bar. Hunt et al fails to teach a movable double spider that allows the joining angle between said variable-angle attachment unit and the bar itself to be changed and fixed in two axes of the space.
Reference Harmon (US 2002/0169058 A1) teach an adaptable range of motion exercise apparatus having a bar and a sleeve at each end of the bar wherein the sleeve mounted to the post. Harmon fails to teach a movable double spider that allows the joining angle between said variable-angle attachment unit and the bar itself to be changed and fixed in two axes of the space.
Reference Zuckerman (US 6,248,048 B1) teach a portable folding exercise apparatus wherein the left and right side frames pivotably attached to a cross brace. Zuckerman fails to teach a movable double spider that allows the joining angle between said variable-angle attachment unit and the bar itself to be changed and fixed in two axes of the space.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550. The examiner can normally be reached Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/THAO N DO/Examiner, Art Unit 3784                                                                                                                                                                                                        
/Megan Anderson/Primary Examiner, Art Unit 3784